Title: To Thomas Jefferson from Pierce Butler, 19 September 1801
From: Butler, Pierce
To: Jefferson, Thomas


Dear Sir
Philada. Septbr. the 19th. 1801
It will not be amiss for You to read the inclosed, which I recd yesterday. please to destroy it when read—It was not very prudent, nor very dignified in Mr. P. to assail You through another person. If he felt true independence of mind he woud unreservedly have stated to You any measure that he consider’d adviseable to be adopted in the State he represented. It might be well for himself if he had a more correct sense of personal Character. I anex my answer to the inclosed
With the highest esteem Yr Sincere friend
P. B—
I purpose being at the Federal City the middle of October
 